PER CURIAM.
The appellant’s conviction for robbery with a firearm is reversed for a new trial because the prosecutor’s cross-examination of the defendant concerning his prior convictions, which repeatedly and sarcastically emphasized the issue, prejudicially went beyond the boundaries of the simple question and answer permitted by the applicable law. See McArthur v. Cook, 99 So.2d 565 (Fla.1957); Sneed v. State, 397 So.2d 931 (Fla. 5th DCA 1981); see also Bryan v. State, 533 So.2d 744 (Fla.1988), cert. denied, — U.S. -, 109 S.Ct. 1765, 104 L.Ed.2d 200 (1989).
It is unnecessary to discuss the remaining points because they are unlikely to recur at the new trial.
Reversed.